Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 1 of 9




                                                                   SDNY-00000043
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 2 of 9




                                                                   SDNY-00000044
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 3 of 9




                                                                   SDNY-00000045
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 4 of 9




                                                                   SDNY-00000046
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 5 of 9




                                                                   SDNY-00000047
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 6 of 9




                                                                   SDNY-00000048
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 7 of 9




                                                                   SDNY-00000049
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 8 of 9




                                                                   SDNY-00000050
Case 1:18-cr-00036-JPO Document 226-1 Filed 02/09/19 Page 9 of 9




                                                                   SDNY-00000051
